Two questions involved in this case were certified by this court to the Honorable Supreme Court of Louisiana, with a request for instructions how to decide them.
The Supreme Court assigning reasons in an opinion, 157 So. 720, copy of which is filed in the record in the case of the Southern Amusement Co., Inc., v. City of Jennings et al., No. 5013 of the docket of the Fourteenth judicial district court, in and for the parish of Jefferson Davis, and which reasons are to apply in this case as well, answered one of the questions certified by us and found it unnecessary to answer the other, and instructed this court to render judgment affirming the judgment of the district court.
Complying with those instructions we now enter the following decree:
It is ordered, adjudged, and decreed that the judgment appealed from be and the same is hereby affirmed.